          Case 1:19-cv-00107-CWD Document 21 Filed 12/09/19 Page 1 of 14



                         UNITED STATES DISTRICT COURT

                            FOR THE DISTRICT OF IDAHO

 JESUS GEORGE AYALA,
                                               Case No. 1:19-cv-00107-DCN
                      Plaintiff,
                                               SUCCESSIVE REVIEW ORDER BY
          v.                                   SCREENING JUDGE

 JOSH TEWALT; HENTY ATENCIO;
 ALBERTO RAMIREZ; KEITH
 YORDY; CPL. SHABER; CPL.
 LOMBARDI; SGT. CASE; SGT.
 BLANCHARD; SGT. MARTIN; SGT.
 BAROSO; C.O. McARTHUR; CPL.
 DUTTER; C.O. CAMPBELL; LT. R.
 WINTER; LT. EUGENE CLARK;
 SGT. SEELY; and JOHN DOES I-III,
 sued in their individual capacities,

                      Defendants.


      Plaintiff Jesus George Ayala is a prisoner proceeding pro se in this civil rights

action. The Court previously reviewed Plaintiff’s amended complaint pursuant to 28 U.S.C.

§ 1915A, determined that it failed to state a claim upon which relief could be granted, and

allowed Plaintiff an opportunity to amend. See Dkt. 14.

       Plaintiff has now filed a Second Amended Complaint (“SAC”). See Dkt. 17. The

Court retains its screening authority pursuant to 28 U.S.C. § 1915A(b). Having screened

the SAC, the Court enters the following order allowing Plaintiff to proceed on some of his

claims.

1.     Screening Requirement

       As the Court explained in its Initial Review Order, the Court must dismiss a prisoner


SUCCESSIVE REVIEW ORDER BY SCREENING JUDGE - 1
        Case 1:19-cv-00107-CWD Document 21 Filed 12/09/19 Page 2 of 14



or in forma pauperis complaint—or any portion thereof—that states a frivolous or

malicious claim, fails to state a claim upon which relief may be granted, or seeks monetary

relief from a defendant who is immune from such relief. 28 U.S.C. § 1915A(b).

2.     Pleading Standard

       A complaint must contain “a short and plain statement of the claim showing that the

pleader is entitled to relief.” Fed. R. Civ. P. 8(a)(2). A complaint fails to state a claim for

relief under Rule 8 if the factual assertions in the complaint, taken as true, are insufficient

for the reviewing court plausibly “to draw the reasonable inference that the defendant is

liable for the misconduct alleged.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). “[D]etailed

factual allegations” are not required, but a plaintiff must offer “more than ... unadorned,

the-defendant-unlawfully-harmed-me accusation[s].” Id. (internal quotation marks

omitted). If the facts pleaded are “merely consistent with a defendant’s liability,” the

complaint has not stated a claim for relief that is plausible on its face. Id. (internal quotation

marks omitted).

3.     Factual Allegations

       Plaintiff is in the custody of the Idaho Department of Correction (“IDOC”) and is

currently incarcerated at the Idaho State Correctional Center. At the times relevant to

Plaintiff’s claims, he was incarcerated at the Idaho State Correctional Institution (“ISCI”).

Plaintiff is multi-racial and homosexual, making him particularly likely to be attacked by

members of the Aryan Knights or the Severely Violent Criminals, two prisons gangs at

ISCI. See SAC, Dkt. 17, at 4, 8. Plaintiff’s claims in this action arise from two incidents in

which he was attacked and injured by prison gang members.


SUCCESSIVE REVIEW ORDER BY SCREENING JUDGE - 2
        Case 1:19-cv-00107-CWD Document 21 Filed 12/09/19 Page 3 of 14



       In April 2017, while he was housed in Unit 14, Plaintiff “approached Defendant

Shaber and indicated [Plaintiff] needed protection” from inmates who were members of

these prison gangs. Id. at 3. Defendant Shaber took no action other than to “order[] Plaintiff

to return to his housing tier.” Id. On April 17, 2017, after Plaintiff had notified Shaber that

he feared for his safety, Plaintiff was seriously injured in an attack by inmate Chandler

Palmer. Id. at 3. Plaintiff refers to this incident as the “first attack.”

       After the first attack, Plaintiff was taken to segregation, where he stayed for a short

period of time. But he was soon placed back in Unit 14.

       Plaintiff then advised Defendants Lombardi, Blanchard, McArthur, Clark,

Campbell, Case, Martin, Baroso, and Dutter—as well as three unidentified correctional

officers—that Plaintiff was at risk for another attack. Id. at 7–10. Plaintiff did so either by

speaking directly to these Defendants or by filling out a form requesting protective custody.

Id.

       Nevertheless, Plaintiff was not immediately removed from Unit 14, nor was he

placed in protective custody. On April 26, 2017, Plaintiff was again attacked and seriously

injured, this time by inmate McKutcheon. Id. at 5. Plaintiff refers to this incident as the

“second attack.”

       Plaintiff alleges that Unit 14—where both attacks took place—is designed for 190

inmates but that, at the time of the attack, there were 254 inmates on the unit. Plaintiff also

states that these inmates were supervised by five correctional officers: one per unit, as well

as an additional officer who “walked through the four tiers once per hour on an irregular

basis.” Id. at 12.


SUCCESSIVE REVIEW ORDER BY SCREENING JUDGE - 3
        Case 1:19-cv-00107-CWD Document 21 Filed 12/09/19 Page 4 of 14



       Plaintiff brings claims under both federal and state law. He seeks monetary,

injunctive, and declaratory relief.

4.     Discussion

       A.     Section 1983 Claims

       Plaintiff brings claims under 42 U.S.C. § 1983, the civil rights statute. To state a

plausible civil rights claim, a plaintiff must allege a violation of rights protected by the

Constitution or created by federal statute proximately caused by conduct of a person acting

under color of state law. Crumpton v. Gates, 947 F.2d 1418, 1420 (9th Cir. 1991). To be

liable under § 1983, “the defendant must possess a purposeful, a knowing, or possibly a

reckless state of mind.” Kingsley v. Hendrickson, 135 S. Ct. 2466, 2472 (2015). Negligence

is not actionable under § 1983, because a negligent act by a public official is not an abuse

of governmental power but merely a “failure to measure up to the conduct of a reasonable

person.” Daniels v. Williams, 474 U.S. 327, 332 (1986).

       Plaintiff claims that Defendants have violated the Eighth Amendment to the United

States Constitution, which protects prisoners against cruel and unusual punishment. To

state a claim under the Eighth Amendment, a plaintiff must show that he is (or was)

“incarcerated under conditions posing a substantial risk of serious harm,” or that he has

been deprived of “the minimal civilized measure of life’s necessities” as a result of

Defendants’ actions. Farmer v. Brennan, 511 U.S. 825, 834 (1994) (internal quotation

marks omitted). An Eighth Amendment claim requires a plaintiff to satisfy “both an

objective standard—that the deprivation was serious enough to constitute cruel and unusual

punishment—and a subjective standard—deliberate indifference.” Snow v. McDaniel, 681


SUCCESSIVE REVIEW ORDER BY SCREENING JUDGE - 4
        Case 1:19-cv-00107-CWD Document 21 Filed 12/09/19 Page 5 of 14



F.3d 978, 985 (9th Cir. 2012), overruled in part on other grounds by Peralta v. Dillard,

744 F.3d 1076 (9th Cir. 2014) (en banc).

       To rise to the level of an Eighth Amendment violation, the deprivation alleged must

be objectively sufficiently harmful, Farmer, 511 U.S. at 834, or, in other words,

sufficiently “grave” or “serious,” Wilson v. Seiter, 501 U.S. 294, 298 (1991). “To be cruel

and unusual punishment, conduct that does not purport to be punishment at all must involve

more than ordinary lack of due care for the prisoner’s interests or safety.” Whitley v. Albers,

475 U.S. 312, 319 (1986).

       With respect to the subjective prong of an Eighth Amendment analysis, a defendant

acts with deliberate indifference only if the defendant (1) was aware of the risk to the

prisoner’s health or safety, and (2) deliberately disregarded that risk. Farmer, 511 U.S. at

837. Prison officials who actually knew of a substantial risk will not be liable under § 1983

“if they responded reasonably to the risk, even if the harm ultimately was not averted.” Id.

at 844. Mere negligence is not sufficient to establish deliberate indifference; rather, the

official’s conduct must have been wanton. Id. at 835.

       Prison officials who act with deliberate indifference “to the threat of serious harm

or injury” by one prisoner against another are subject to liability under § 1983. Berg v.

Kincheloe, 794 F.2d 457, 459 (9th Cir. 1986). “Having incarcerated persons with

demonstrated proclivities for antisocial criminal, and often violent, conduct, having

stripped them of virtually every means of self-protection and foreclosed their access to

outside aid, the government and its officials are not free to let the state of nature take its

course.” Farmer, 511 U.S. at 833 (internal quotation marks, citation, and alterations


SUCCESSIVE REVIEW ORDER BY SCREENING JUDGE - 5
        Case 1:19-cv-00107-CWD Document 21 Filed 12/09/19 Page 6 of 14



omitted). Although even an obvious danger does not result in liability if the official is not

subjectively aware of it, a prison official cannot “escape liability for deliberate indifference

by showing that, while he was aware of an obvious, substantial risk to inmate safety, he

did not know that the complainant was especially likely to be assaulted by the specific

prisoner who eventually committed the assault.” Id. at 843.

             i.       Defendant Shaber

        The SAC states a plausible Eighth Amendment claim against Defendant Shaber

based on the first attack. Plaintiff advised Shaber that he believed he would be attacked by

prison gang members, but Shaber took no action. This is sufficient to support a reasonable

inference that Shaber acted with deliberate indifference to a substantial risk of serious

harm.

            ii.       Defendants Winter, Seely, Lombardi, Blanchard, McArthur, Clark,
                      Campbell, Case, Martin, Baroso, and Dutter

        The SAC also states plausible Eighth Amendment claims—based on the second

attack—against Defendants Lombardi, Blanchard, McArthur, Clark, Campbell, Case,

Martin, Baroso, and Dutter. Plaintiff alleges that he informed these Defendants of the risk

of harm presented by prison gang members, yet these Defendants did not act to remove

Plaintiff from Unit 14. This is sufficient to state a colorable deliberate indifference claim.

        However, Plaintiff has not stated a plausible Eighth Amendment claim against

Defendant Winter or Defendant Seely. Though Plaintiff alleges he notified the other

Defendant correctional officers of the risk posed by prison gang members, he does not

allege the same with respect to Winter or Seely. Rather, the SAC states only that these two



SUCCESSIVE REVIEW ORDER BY SCREENING JUDGE - 6
        Case 1:19-cv-00107-CWD Document 21 Filed 12/09/19 Page 7 of 14



Defendants “were actually or constructively aware” of the risk to Plaintiff and that they

“failed to reasonably act or respond” to that risk. SAC at 6. These vague and generalized

allegations do not permit a reasonable inference that Winter or Seely knew of a substantial

risk of serious harm to Plaintiff. See Iqbal, 556 U.S. at 678.

           iii.      Defendants Tewalt, Atencio, Ramirez, and Yordy

       Plaintiff asserts Eighth Amendment claims not only against the correctional officers

whom he actually notified about his fears, but also against the following supervisors: Josh

Tewalt, the current director of the IDOC; Henry Atencio, the former director of the IDOC;

Alberto Ramirez, the current warden of ISCI; and Keith Yordy, the former warden of ISCI.

The SAC does not allege that, prior to the attacks, these Defendants were (1) directly

informed of Plaintiff’s fears and requests for protective custody, or (2) subjectively aware

of a substantial risk of serious harm particular to Plaintiff. Instead, Plaintiff contends that

(1) these Defendants’ actions or inaction with respect to their training and supervision

duties violated the Eighth Amendment’s protection of inmate safety, and (2) this alleged

lack of adequate training and supervision led to the two attacks against Plaintiff.

       Prison officials generally are not liable for damages in their individual capacities

under § 1983 unless they personally participated in the alleged constitutional violations.

Taylor v. List, 880 F.2d 1040, 1045 (9th Cir. 1989); see also Iqbal, 556 U.S. at 677 (“[E]ach

Government official, his or her title notwithstanding, is only liable for his or her own

misconduct.”). Section 1983 does not allow for recovery against an employer or principal

simply because an employee or agent committed misconduct. Taylor, 880 F.2d at 1045.

However, “[a] defendant may be held liable as a supervisor under § 1983 ‘if there exists ...


SUCCESSIVE REVIEW ORDER BY SCREENING JUDGE - 7
        Case 1:19-cv-00107-CWD Document 21 Filed 12/09/19 Page 8 of 14



a sufficient causal connection between the supervisor’s wrongful conduct and the

constitutional violation.’” Starr v. Baca, 652 F.3d 1202, 1207 (9th Cir. 2011) (quoting

Hansen v. Black, 885 F.2d 642, 646 (9th Cir. 1989)).

       A plaintiff can establish this causal connection by alleging that a defendant (1) “set[]

in motion a series of acts by others”; (2) “knowingly refus[ed] to terminate a series of acts

by others, which [the supervisor] knew or reasonably should have known would cause

others to inflict a constitutional injury”; (3) failed to act or improperly acted in the training,

supervision, or control of his subordinates”; (4) “acquiesc[ed] in the constitutional

deprivation”; or (5) engag[ed] in “conduct that showed a reckless or callous indifference

to the rights of others.” Id. at 1205-09. A plaintiff may also seek injunctive relief from

officials who have direct responsibility in the area in which the plaintiff seeks relief.

Rounds v. Or. State Bd. of Higher Educ., 166 F.3d 1032, 1036 (9th Cir. 1999).

       A claim that a supervisor or training official failed to adequately train subordinates

ordinarily requires that, “in light of the duties assigned to specific officers or employees[,]

the need for more or different training [was] so obvious, and the inadequacy so likely to

result in the violation of constitutional rights, that the [supervisor or training official] can

reasonably be said to have been deliberately indifferent to the need.” City of Canton v.

Harris, 489 U.S. 378, 390 (1989). That is, to maintain a failure-to-train claim, a plaintiff

must allege facts showing a “pattern of violations” that amounts to deliberate indifference.

Connick v. Thompson, 563 U.S. 51, 72 (2011).

       Likewise, “a failure to supervise that is sufficiently inadequate may amount to

deliberate indifference” that supports a § 1983 claim, but there generally must be a pattern


SUCCESSIVE REVIEW ORDER BY SCREENING JUDGE - 8
        Case 1:19-cv-00107-CWD Document 21 Filed 12/09/19 Page 9 of 14



of violations sufficient to render the need for further supervision obvious. Dougherty v.

City of Covina, 654 F.3d 892, 900 (9th Cir. 2011) (internal quotation marks omitted). That

is, if a supervisory or training official had “knowledge of the unconstitutional conditions”

through such a pattern of violations—including knowledge of the “culpable actions of his

subordinates”—yet failed to act to remedy those conditions, that official can be said to have

acquiesced “in the unconstitutional conduct of his subordinates” such that a causal

connection between the supervisor and the constitutional violation is plausible. Starr, 652

F.3d at 1208.

       The SAC alleges that previous incidents of inmate-on-inmate violence—

particularly with respect to prison gang members—placed the four supervisor-defendants

on notice that their training and supervision of their subordinates violated the Eighth

Amendment. But the SAC identifies only three such attacks in recent years. See SAC at 4.

Given the high number of inmates incarcerated in Idaho’s prison system, three incidents

do not constitute a “pattern of violations” sufficient to state a plausible Eighth Amendment

claim of constitutionally inadequate training or supervision. Connick, 563 U.S. 72. Though

Plaintiff identifies additional attacks against one other inmate, those attacks took place

eight to ten years before Plaintiff was attacked. See SAC at 4. Such a long period between

attacks does not give rise to a reasonable inference that “the need for more or different

training [was] so obvious, and the inadequacy so likely to result in the violation of

constitutional rights,” that Defendants Tewalt, Atencio, Ramirez, or Yordy can be said to

have been deliberately indifferent to that need. City of Canton, 489 U.S. at 390.




SUCCESSIVE REVIEW ORDER BY SCREENING JUDGE - 9
         Case 1:19-cv-00107-CWD Document 21 Filed 12/09/19 Page 10 of 14



        However, because Defendant Tewalt appears to have direct responsibility in the area

of inmate safety, Plaintiff may proceed against Defendant Tewalt on his Eighth

Amendment claims for injunctive relief only.1 See Rounds, 166 F.3d at 1036.

        B.       State Law Claims

        In addition to § 1983 claims, Plaintiff brings Idaho state law claims of negligence

and negligent infliction of emotional distress. The elements of a negligence claim under

Idaho law are “(1) a duty, recognized by law, requiring a defendant to conform to a certain

standard of conduct; (2) a breach of that duty; (3) a causal connection between the

defendant’s conduct and the resulting injuries; and (4) actual loss or damage.” McDevitt v.

Sportsman’s Warehouse, Inc., 255 P.3d 1166, 1169 (Idaho 2011). In addition to these four

elements, a plaintiff asserting negligent infliction of emotional distress must also show that

he suffered “a physical manifestation of the … emotional injury, which is designed to

provide a degree of genuineness that claims of mental harm are not imagined.” Frogley v.

Meridian Joint Sch. Dist. No. 2, 314 P.3d 613, 624 (Idaho 2013).

        For the same reasons set forth above with respect to Plaintiff’s Eighth Amendment

claims, the SAC states plausible negligence claims against Defendants Shaber, Lombardi,

Blanchard, McArthur, Clark, Campbell, Case, Martin, Baroso, and Dutter, assuming that

Plaintiff complied with the provisions of the Idaho Tort Claims Act. See Idaho Code §§ 6-




1
  Because Plaintiff is no longer incarcerated at ISCI, his injunctive relief claims against the warden of that
facility are moot. See Johnson v. Moore, 948 F.2d 517, 519 (9th Cir. 1991) (“Johnson was transferred to a
federal correctional facility in Washington. Because he has demonstrated no reasonable expectation of
returning to [his previous correctional facility], his claims for injunctive relief relating to [that facility’s]
policies are moot.”).


SUCCESSIVE REVIEW ORDER BY SCREENING JUDGE - 10
       Case 1:19-cv-00107-CWD Document 21 Filed 12/09/19 Page 11 of 14



901 through 6-929. The Court will exercise supplemental jurisdiction over those

negligence claims. See 28 U.S.C. § 1367.

       Plaintiff may not proceed, however, on his claims of negligent infliction of

emotional distress. Though Plaintiff asserts that he suffered both physical and emotional

injuries from the attacks, he does not allege that the emotional injuries themselves caused

a physical manifestation. See Frogley, 314 P.3d at 624.

       C.     Doe Defendants

       Although the use of “Doe” to identify a defendant is not favored, flexibility is

allowed in some cases where the identity of the parties will not be known prior to filing a

complaint but can subsequently be determined through discovery. Gillespie v. Civiletti, 629

F.2d 637, 642 (9th Cir. 1980). If the true identity of any of the Doe Defendants comes to

light during discovery, Plaintiff may move to further amend his Complaint to assert claims

against those Defendants.

CONCLUSION

       Plaintiff may proceed as outlined above. This Order does not guarantee that any of

Plaintiff’s claims will be successful. Rather, it merely finds that some are plausible,

meaning that they will not be summarily dismissed at this time but should proceed to the

next stage of litigation. This Order is not intended to be a final or a comprehensive analysis

of Plaintiff’s claims.

       Defendants may still file a motion for dismissal or motion for summary judgment if

the facts and law support such a motion. Because (1) prisoner filings must be afforded a

liberal construction, (2) prison officials often possess the evidence prisoners need to


SUCCESSIVE REVIEW ORDER BY SCREENING JUDGE - 11
       Case 1:19-cv-00107-CWD Document 21 Filed 12/09/19 Page 12 of 14



support their claims, and (3) many defenses are supported by incarceration records, an early

motion for summary judgment—rather than a motion to dismiss—is often a more

appropriate vehicle for asserting defenses such as non-exhaustion or entitlement to

qualified immunity. In such instances, the parties may be required to exchange limited

information and documents directly relevant to the defense at issue.

       Plaintiff will be responsible for serving a summons and the SAC upon Defendants,

either by formal service of process or by obtaining signed waivers of service of summons

from each Defendant or their counsel; Plaintiff must do so within 90 days. If he does not,

his claims against any unserved Defendants will be dismissed without prejudice, after

notice to Plaintiff. See Fed. R. Civ. P. 4(m).

                                          ORDER

       IT IS ORDERED:

       1.     Plaintiff’s Motion for Enlargement of Time (Dkt. 15) is GRANTED.

       2.     Plaintiff’s Motion to Review the Second Amended Complaint (Dkt. 18) is

              GRANTED.

       3.     Plaintiff may proceed on his Eighth Amendment and negligence claims, for

              damages and injunctive relief, against Defendants Shaber, Lombardi,

              Blanchard, McArthur, Clark, Campbell, Case, Martin, Baroso, and Dutter.

              He may also proceed on his Eighth Amendment claims against Defendant

              Tewalt, for injunctive relief only. All other claims against all other

              Defendants—including Plaintiff’s claims of negligent infliction of emotional




SUCCESSIVE REVIEW ORDER BY SCREENING JUDGE - 12
        Case 1:19-cv-00107-CWD Document 21 Filed 12/09/19 Page 13 of 14



                distress and his claims for declaratory relief2—are DISMISSED. If Plaintiff

                later discovers facts sufficient to support a claim that has been dismissed,

                Plaintiff may move to further amend the SAC to assert such claims.

        4.      All Defendants other than Defendants Shaber, Lombardi, Blanchard,

                McArthur, Clark, Campbell, Case, Martin, Baroso, Dutter, and Tewalt are

                TERMINATED as parties to this action.

        5.      Within 90 days after entry of this Order, Plaintiff must obtain a waiver of

                service from, or effect formal service of process of the SAC upon,

                Defendants Shaber, Lombardi, Blanchard, McArthur, Clark, Campbell,

                Case, Martin, Baroso, Dutter, and Tewalt.

        6.      The Clerk of Court will provide Plaintiff with (a) issued summonses for

                service of process upon Defendants Shaber, Lombardi, Blanchard,

                McArthur, Clark, Campbell, Case, Martin, Baroso, Dutter, and Tewalt; and

                (b) eleven copies of the Notice of a Lawsuit and Request to Waive Service

                of Summons. If Defendants do not waive service, Plaintiff is responsible for

                effecting formal service of process upon them.

        7.      Pursuant to General Order 324, this action is hereby returned to the Clerk of

                Court for random civil case assignment to a presiding judge, on the


2
  The Eleventh Amendment prohibits a federal court from entertaining a suit brought by a citizen against
a state or state entity absent a waiver of state sovereign immunity. Hans v. Louisiana, 134 U.S. 1, 16-18
(1890); Pennhurst State Sch. & Hosp. v. Halderman, 465 U.S. 89, 100 (1984). Although the Eleventh
Amendment permits suits for prospective injunctive relief filed against state officials, see Ex Parte Young,
209 U.S. 123, 157-58 (1908), it does not permit “judgments against state officers declaring that they
violated federal law in the past.” Puerto Rico Aqueduct & Sewer Auth. v. Metcalf & Eddy, Inc., 506 U.S.
139, 146 (1993). Thus, Defendants are immune from Plaintiff’s declaratory relief claims.


SUCCESSIVE REVIEW ORDER BY SCREENING JUDGE - 13
     Case 1:19-cv-00107-CWD Document 21 Filed 12/09/19 Page 14 of 14



          proportionate basis previously determined by the District Judges, having

          given due consideration to the existing caseload.


                                            DATED: December 9, 2019


                                            _________________________
                                            David C. Nye
                                            Chief U.S. District Court Judge




SUCCESSIVE REVIEW ORDER BY SCREENING JUDGE - 14
